Exhibit 10.1

PURCHASE AGREEMENT

July 12, 2012

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Unit Corporation, a Delaware corporation (the “Company”), proposes
to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and the other several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $400 million aggregate principal amount
of the Company’s 6 5/8% Senior Subordinated Notes due 2021 (the “Notes”).
Merrill Lynch has agreed to act as the representative of the several Initial
Purchasers (the “Representative”) in connection with the offering and sale of
the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of July 24, 2012 (the “Indenture”), among the Company, the Guarantors
(as defined below) and Wilmington Trust, National Association, as trustee (the
“Trustee”). Notes will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, to be dated on or before the Closing Date (as defined
in Section 2 hereof) (the “DTC Agreement”), among the Company, the Trustee and
the Depositary.

The Securities are being offered and sold as part of the financing in connection
with the consummation of the transactions contemplated by the Purchase and Sale
Agreement, dated as of July 10, 2012 (the “Purchase and Sale Agreement”), by and
between the Company, Unit Petroleum Company, an Oklahoma corporation, and Noble
Energy, Inc., a Delaware corporation, (the “Acquisition”). The net proceeds from
the sale of the Securities (as defined below) will be used to partially finance
the Acquisition.

If the Acquisition has not been consummated on or prior to November 30, 2012 or
if, prior to such date, the Purchase and Sale Agreement is terminated, the
Company will be obligated to redeem all of the Notes on the Special Mandatory
Redemption Date at the Special Redemption Price. The “Special Mandatory
Redemption Date” means the earlier to occur of (1) December 7, 2012 or (2) the
5th business day following the termination of the Purchase and Sale Agreement
for any reason; and the “Special Redemption Price” means (a) if the Special
Mandatory Redemption Date occurs on or prior to September 30, 2012, 98.75% of
the aggregate principal amount of the notes being redeemed or (b) if the Special
Mandatory Redemption Date occurs after September 30, 2012, 99.75% of the
aggregate principal amount of the notes being redeemed, in each case, plus
accrued and unpaid interest from May 15, 2012 to but excluding the Special
Mandatory Redemption Date.

 

1



--------------------------------------------------------------------------------

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to the Company’s 6 5/8% Senior Subordinated Notes due 2021 (the
“Exchange Notes”) to be issued under an Indenture, dated as of May 18, 2011,
among the Company, the guarantors named therein and Wilmington Trust, National
Association (f/k/a Wilmington Trust, FSB), as trustee, (as supplemented, the
“Existing Indenture”) and offered in exchange for the Notes (the “Exchange
Offer”) and (ii) if required, a shelf registration statement pursuant to Rule
415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its commercially reasonable efforts to cause
such registration statements to be declared effective. All references herein to
the Exchange Notes and the Exchange Offer are only applicable if the Company and
the Guarantors are in fact required to consummate the Exchange Offer pursuant to
the terms of the Registration Rights Agreement.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”; and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities, the Purchase and Sale Agreement, the Credit
Facility Consent (as defined below), the Indenture and the Existing Indenture
are referred to herein as the “Transaction Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors that acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred if
such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act (“Rule
144A”) or Regulation S under the Securities Act (“Regulation S”)).

 

2



--------------------------------------------------------------------------------

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated July 12, 2012 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated July 12, 2012 in the form attached hereto as Exhibit
A (the “Pricing Supplement”), describing the terms of the Securities, each for
use by such Initial Purchaser in connection with its solicitation of offers to
purchase the Securities. The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after this Agreement is executed and delivered, the Company will prepare and
deliver to each Initial Purchaser a final offering memorandum dated the date
hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company and the Guarantors each hereby confirms its agreement with the
Initial Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or to qualify the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a

 

3



--------------------------------------------------------------------------------

manner that would require the Securities to be registered under the Securities
Act. None of the Company, its Affiliates, or any person acting on its or their
behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, its Affiliates or any person acting on its or their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation or
warranty) has engaged or will engage in any directed selling efforts within the
meaning of Regulation S and (ii) each of the Company, its Affiliates, and any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company makes no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. When issued on the Closing Date, the
Securities will be eligible for resale pursuant to Rule 144A and will not be, at
the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or will contain an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A. The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Company or
its agents and representatives pursuant to clause (iii) of the preceding
sentence (each, a “Company Additional Written Communication”),

 

4



--------------------------------------------------------------------------------

when taken together with the Pricing Disclosure Package, did not as of the Time
of Sale, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in any Company Additional Written
Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized and, on the Closing Date, will have been duly
executed and delivered by, and, assuming the due authorization, execution and
delivery thereof by the other parties thereto, will constitute a valid and
binding agreement of, the Company and the Guarantors, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification may be limited by
applicable law. The DTC Agreement has been duly authorized and, on the Closing
Date, will have been duly executed and delivered by, and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, will
constitute a valid and binding agreement of, the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(i) Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized by
the Company for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by

 

5



--------------------------------------------------------------------------------

bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture. The Exchange Notes have been duly and validly authorized for issuance
by the Company, and when issued and authenticated in accordance with the terms
of the Existing Indenture, the Registration Rights Agreement and the Exchange
Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, or similar laws relating to or affecting enforcement
of the rights and remedies of creditors or by general principles of equity and
will be entitled to the benefits of the Indenture. The Guarantees of the Notes
on the Closing Date and the Guarantees of the Exchange Notes, when issued, will
be in the respective forms contemplated by the Indenture and have been duly
authorized by the Guarantors for issuance pursuant to this Agreement and the
Indenture; the Guarantees of the Notes, at the Closing Date, will have been duly
executed by each of the Guarantors and, when the Notes have been authenticated
in the manner provided for in the Indenture and issued and delivered against
payment of the purchase price therefor, the Guarantees of the Notes will
constitute valid and binding agreements of the Guarantors; and, when the
Exchange Notes have been authenticated in the manner provided for in the
Existing Indenture and issued and delivered in accordance with the Registration
Rights Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, in each case enforceable in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(k) Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto): (i) there has
been no material adverse change, or any development that could reasonably be
expected to result in a material adverse change in the condition (financial or
otherwise), earnings, business, properties, operations or prospects, whether or
not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, considered as one entity (any such change is called a
“Material Adverse Change”); (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any liability or obligation, in-

 

6



--------------------------------------------------------------------------------

direct, direct or contingent, nor entered into any material transaction or
agreement, in each case, that is material to the Company and its subsidiaries
taken as a whole; and (iii) there has been no dividend or distribution of any
kind declared, paid or made by the Company or, except for dividends paid to the
Company or other subsidiaries, any of its subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.

(m) Exchange Act Compliance. The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or 15(d) of the
Exchange Act.

(n) Independent Accountants. PricewaterhouseCoopers LLP, which expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission, if any, included or incorporated by reference in the
Offering Memorandum is an independent registered public accounting firm within
the meaning of the Securities Act, the Exchange Act and the rules of the Public
Company Accounting Oversight Board, and any non-audit services provided by
PricewaterhouseCoopers LLP, to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Company.

(o) Preparation of Financial Statements. The financial statements together with
the related notes filed with the Commission and included or incorporated by
reference in the Offering Memorandum present fairly the consolidated financial
position of the Company and its subsidiaries as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
The supporting schedules, if any, included or incorporated by reference in the
Offering Memorandum present fairly the information required to be stated
therein. Such financial statements and supporting schedules, if any, comply as
to form with the applicable accounting requirements of Regulation S-X and have
been prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The financial data set
forth in the Offering Memorandum under the captions “Summary–Summary Historical
Consolidated Financial Data” and “Selected Historical Consolidated Financial
Data” fairly present the information set forth therein on a basis consistent
with that of the audited financial statements contained in the Offering
Memorandum. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Offering Memorandum and the Pricing
Disclosure Package fairly present the information called for in all material
respects and have been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(p) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or formed and is
validly existing in good standing under the laws of the jurisdiction of its
incorporation or formation and has the requisite power and authority, corporate
or other, to own or lease, as the case may be, and operate its properties and to
conduct its business as described in the Offering Memorandum and, in the case of
the Company and the Guaran-

 

7



--------------------------------------------------------------------------------

tors, to enter into and perform its obligations under each of the Transaction
Documents to which it is a party. Each of the Company and each Guarantor is duly
qualified as a foreign corporation or other entity to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions where the failure to so qualify or to be
in good standing would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. All of the issued and
outstanding shares of capital stock or other ownership interests of each
subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2011.

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation or in default (or, with the giving of notice or lapse of time or both,
would be in default) (“Default”) under its charter, bylaws or similar
organizational documents, (ii) in Default under any indenture, mortgage, loan or
credit agreement, deed of trust, note, contract, franchise, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
the Existing Indenture and the Company’s Senior Credit Agreement (the “Senior
Credit Agreement”), dated as of September 13, 2011, among the Company, certain
of the Company’s subsidiaries, the lenders listed therein, BOKF, NA, DBA Bank of
Oklahoma, as administrative agent and with Compass Bank as joint-lead arrangers,
joint bookrunners and co-syndication agents, and Bank of America, N.A. and Bank
of Montreal as co-documentation agents), or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), or (iii) in violation of any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its properties, except, with
respect to clause (ii) only, for such Defaults as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
The execution, delivery and performance of the Transaction Documents by the
Company and the Guarantors party thereto, and the issuance and delivery of the
Securities and the Exchange Securities, and consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum (i) have been
duly authorized by all necessary corporate (or similar) action and will not
result in Default under the charter or bylaws or similar organizational document
of the Company or any of its subsidiaries, (ii) will not constitute a Default or
a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, and (iii) will not
result in any violation of any statute, law, rule, regulation, judgment, order
or decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its sub-

 

8



--------------------------------------------------------------------------------

sidiaries or any of its or their properties. No consent, approval, authorization
or other order of, or registration or filing with, any court or other
governmental or regulatory authority or agency is required for the execution,
delivery and performance of the Transaction Documents by the Company or the
Guarantors to the extent a party thereto, or the issuance and delivery of the
Securities or the Exchange Securities, or consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except such as
have been obtained or made by the Company or the Guarantors and are in full
force and effect under the Securities Act, applicable securities laws of the
several states of the United States or provinces of Canada and except such as
may be required by the securities laws of the several states of the United
States or provinces of Canada with respect to the Company’s and the Guarantors’
obligations under the Registration Rights Agreement. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

(r) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s and the
Guarantors’ knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries, (ii) which have as the subject thereof any officer or director
of, or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters, where in any such
case (A) there is a reasonable possibility that such action, suit or proceeding
might be determined adversely to the Company or such subsidiary, or any officer
or director of, or property owned or leased by the Company or any of its
subsidiaries and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement.

(s) Intellectual Property Rights. The Company and its subsidiaries own, possess,
license or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted
or as proposed in each of the Pricing Disclosure Package and the Offering
Memorandum to be conducted. Except as disclosed in the Pricing Disclosure
Package and the Offering Memorandum, (a) no party has been granted an exclusive
license to use any portion of such Intellectual Property owned by the Company;
(b) to the best of the knowledge of the Company and the Guarantors, there is no
material infringement by third parties of any such Intellectual Property owned
by or exclusively licensed to the Company and its subsidiaries; (c) there is no
pending or, to the best of the knowledge of the Company and the Guarantors,
threatened action, suit, proceeding or claim by others challenging the rights of
the Company and its subsidiaries in or to any material Intellectual Property,
and the Company and the Guarantors are unaware of any facts which would form a
reasonable basis for any such claim; (d) there is no pending or, to the best of
the knowledge of the Company and the Guarantors, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual

 

9



--------------------------------------------------------------------------------

Property, and the Company and the Guarantors are unaware of any facts which
would form a reasonable basis for any such claim; and (e) there is no pending
or, to the best of the knowledge of the Company and the Guarantors, threatened
action, suit, proceeding or claim by others that the Company’s business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company and the
Guarantors are unaware of any other fact which would form a reasonable basis for
any such claim.

(t) All Necessary Permits, etc. The Company and each of its subsidiaries possess
such valid and current licenses, certificates, authorizations or permits issued
by the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, and neither the Company nor
any of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such license,
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a Material Adverse Change.

(u) Title to Properties. The Company and each of its subsidiaries has
(i) generally satisfactory title to all its interests in its oil and gas
properties, title investigations having been carried out by the Company and each
of its subsidiaries in accordance with the general practice in the oil and gas
industry, and (ii) good and (in the case of real property only) marketable title
to all the properties and assets reflected as owned in the financial statements
referred to in Section 1(o) above (or elsewhere in the Offering Memorandum), in
each case free and clear of any security interests, mortgages, liens,
encumbrances, claims and other defects, except such as do not materially and
adversely affect the value of such property and do not materially interfere with
the use made or proposed to be made of such property by the Company or such
subsidiary. The real property, improvements, equipment and personal property
held under lease by the Company or any of its subsidiaries are held under valid
and enforceable leases, with such exceptions as do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiary.

(v) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state, local and foreign income and franchise tax returns in
a timely manner and have paid all taxes required to be paid by any of them and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except for any taxes, assessments, fines or penalties as
may be being contested in good faith and by appropriate proceedings. The Company
has made appropriate provisions in the applicable financial statements referred
to in Section 1(o) above in respect of all federal, state, local and foreign
income and franchise taxes for all current or prior periods as to which the tax
liability of the Company or any of its subsidiaries has not been finally
determined.

(w) Company and Guarantors Not an “Investment Company”. Neither the Company nor
any Guarantor is, or after receipt of payment for the Securities and the
application of the proceeds thereof as contemplated under the caption “Use of
Proceeds” in the Offering Memorandum will be, an “investment company” within the
meaning of

 

10



--------------------------------------------------------------------------------

the Investment Company Act of 1940, as amended (the “Investment Company Act,”
which term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder), and the Company and each Guarantor will conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

(x) Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes. All policies of insurance insuring the Company or any of its
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company and its subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for. The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.

(y) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(z) No Restrictions on Dividends. No subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s shares of capital stock
or other ownership interests, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated by the Offering Memorandum.

(aa) Solvency. The Company and the Guarantors taken as a whole are, and
immediately after (i) the Closing Date and (ii) the consummation of the
Acquisition will be, Solvent. As used herein, the term “Solvent” means, with
respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

 

11



--------------------------------------------------------------------------------

(bb) Compliance with Sarbanes-Oxley. The Company and its directors and officers,
in their capacities as such, are in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

(cc) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e)
under the Exchange Act). The Company and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(dd) Internal Controls and Procedures. The Company maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15 and Rule
15d-15 under the Exchange Act, and (ii) a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(ee) No Material Weakness in Internal Controls. Except as disclosed in the
Pricing Disclosure Package and the Offering Memorandum, or in any document
incorporated by reference therein, since the end of the Company’s most recent
fiscal year, there has been (i) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (ii) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(ff) Regulations T, U, X. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System.

(gg) Compliance with and Liability Under Environmental Laws. Except as otherwise
disclosed in the Pricing Disclosure Package and the Offering Memorandum,
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign law, regulation, order, permit or other
requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata and natural resources such as
wetlands, flora and fauna), including without limitation, laws and regulations
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, pesticides, wastes, toxic substances, hazardous
substances, petroleum and petroleum products (collectively, “Materials of
Environmental Concern”), or otherwise re-

 

12



--------------------------------------------------------------------------------

lating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environment Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law, except as would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Change; (ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging
actual or potential liability under any Environmental Law, including, without
limitation, liability for investigatory costs, cleanup costs, governmental
response costs, natural resource damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location (collectively, “Environmental Claims”), pending or, to
the best of the Company’s and the Guarantors’ knowledge, threatened against the
Company or any of its subsidiaries or any person or entity whose liability for
any Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law, except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change; (iii) to the best of the Company’s and the Guarantors’
knowledge, there are no past, present or anticipated future actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that could reasonably be expected to result in a
violation of any Environmental Law, require expenditures to be incurred pursuant
to Environmental Law, or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law, except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change; and (iv) neither the Company
nor any of its subsidiaries is subject to any pending or, to the best of the
knowledge of the Company and the Guarantors, threatened proceeding under
Environmental Law to which a governmental authority is a party and which is
reasonably likely to result in monetary sanctions of $100,000 or more.

(hh) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.

 

13



--------------------------------------------------------------------------------

(ii) ERISA Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, the Company and
its subsidiaries and any “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974 (as amended, “ERISA,” which term, as used
herein, includes the regulations and published interpretations thereunder))
established or maintained by the Company, its subsidiaries or their ERISA
Affiliates (as defined below) are in compliance with ERISA and, to the knowledge
of the Company, each “multiemployer plan” (as defined in Section 4001 of ERISA)
to which the Company, its subsidiaries or an ERISA Affiliate contributes (a
“Multiemployer Plan”) is in compliance with ERISA. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Section 414 of the Internal Revenue Code of 1986 (as amended, the
“Code,” which term, as used herein, includes the regulations and published
interpretations thereunder) of which the Company or such subsidiary is a member.
Except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change, (i) no “reportable event” (as defined under
ERISA) for which the 30-day notice has not been waived as of the date hereof has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates, (ii) no “single employer plan” (as defined in
Section 4001 of ERISA) established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA), and (iii) neither the Company, its subsidiaries nor any of
their ERISA Affiliates has incurred or reasonably expects to incur any liability
under (A) Title IV of ERISA with respect to termination of, or withdrawal from,
any “employee benefit plan” or (B) Sections 412, 4971, 4975 or 4980B of the
Code. Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and, to the knowledge of the
Company, nothing has occurred, whether by action or failure to act, which would
cause the loss of such qualification.

(jj) Labor Matters. No labor disturbances by the employees of the Company or any
of its subsidiaries has occurred that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(kk) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

(ll) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company or the Guarantors, any

 

14



--------------------------------------------------------------------------------

director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company, its subsidiaries and, to
the knowledge of the Company and the Guarantors, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. “FCPA” means Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.

(mm) Brokers. Other than the underwriting discount pursuant to Section 2 of this
Agreement, there is no broker, finder or other party that is entitled to receive
from the Company any brokerage or finder’s fee or other fee or commission as a
result of any transactions contemplated by this Agreement.

(nn) No Default in Senior Indebtedness. No event of default exists under any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument constituting Senior Indebtedness (as defined in the Indenture).

(oo) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantors, threatened.

(pp) No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of Commerce or the U.S. Department of State (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject of Sanctions. The
Company will not, directly or indirectly, use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person, (i) to fund any activities of or business
with any person that, at the time of such funding, is the subject of Sanctions,
or is in Burma/Myanmar, Cuba, Iran, Libya, North

 

15



--------------------------------------------------------------------------------

Korea, Sudan or in any other country or territory, that, at the time of such
funding, is the subject of Sanctions, or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
offering, whether as underwriter, advisor, investor or otherwise) of Sanctions.

(qq) Ratings. Except as otherwise disclosed in the Pricing Disclosure Package,
no “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act (i) has imposed
(or has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company’s retaining any rating assigned to the
Company, any securities of the Company or (ii) has indicated to the Company that
it is considering (a) the downgrading, suspension, or withdrawal of, or any
review for a possible change that does not indicate the direction of the
possible change in, any rating so assigned or (b) any change in the outlook for
any rating of the Company or any securities of the Company.

(rr) Lending Relationship. Except as disclosed in the Pricing Disclosure Package
and the Offering Memorandum, the Company (i) does not have any material lending
or other relationship with any bank or lending affiliate of any Initial
Purchaser and (ii) does not intend to use any of the proceeds from the sale of
the Securities hereunder to repay any outstanding debt owed to any affiliate of
any Initial Purchaser.

(ss) Credit Facility Consent. The consent with respect to the Senior Credit
Facility (as described in the Offering Memorandum, the “Credit Facility
Consent”), when duly executed and delivered by the Company, will be the valid
and legally binding agreement of the Company, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(tt) Statistical and Market Related Data. Nothing has come to the attention of
the Company that has caused the Company to believe that the statistical and
market-related data included in each of the Pricing Disclosure Package and the
Offering Memorandum are not based on or derived from sources that are reliable
and accurate in all material respects.

(uu) Reserves Information. Ryder Scott Company L.P. (“Ryder Scott”), a petroleum
engineering firm from whose reserve reports information (the “Reserve
Information”) is included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum, are independent petroleum engineers with
respect to the Company and its subsidiaries. Other than (i) the production of
reserves in the ordinary course of business, (ii) intervening price fluctuations
or (iii) as described in the Pricing Disclosure Package and the Offering
Memorandum, the Company is not aware of any facts or circumstances that would
result in a Material Adverse Change in its proved reserves in the aggregate, or
the aggregate present value of estimated future net revenues of the Company or
the standardized measure of discounted future net cash flows therefrom, as
described in the Pricing Disclosure Package and the Offering Memorandum and
reflected in the Reserve Information as of the respective dates such information
is given.

 

16



--------------------------------------------------------------------------------

Estimates of the proved reserves and the present value of the estimated future
net revenues and the discounted future net cash flows derived therefrom as
described in the Pricing Disclosure Package and the Offering Memorandum and
reflected in the Reserve Information comply in all material respects to the
applicable requirements of Regulation S-X of the Securities Act Regulations and
Industry Guide 2 under the Securities Act.

(vv) Regulation S. The Company, the Guarantors and their respective affiliates
and all persons authorized to act on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. The Company is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the Notes and
the Guarantees, respectively, and, subject to the conditions set forth herein,
the Initial Purchasers agree, severally and not jointly, to purchase from the
Company and the Guarantors the aggregate principal amount of Securities set
forth opposite their names on Schedule A, at a purchase price of 96.875% of the
principal amount thereof payable on the Closing Date, plus interest accrued
since May 15, 2012, in each case, on the basis of the representations,
warranties and agreements herein contained, and upon the terms herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New
York, New York 10017 (or such other place as may be agreed to by the Company and
the Representative) at 9:00 a.m. New York City time, on July 24, 2012, or such
other time and date as the Representative shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”).

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate. Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

 

17



--------------------------------------------------------------------------------

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it has not solicited offers for, or offered or sold, and it will not solicit
offers for, or offer or sell, Securities as part of the initial offering except
to (a) persons who it reasonably believes are “qualified institutional buyers”
within the meaning of Rule 144A (“Qualified Institutional Buyers”) in
transactions meeting the requirements of Rule 144A and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is a Qualified Institutional Buyer and an institutional “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for or offer or sell Securities by means of any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

(e) ERISA. The Initial Purchasers each represent and warrant, and each holder of
the Notes will be deemed to have represented and warranted, that from and
including the date of its acquisition of any such Notes through and including
the date of the disposition of any such Notes either (i) no portion of the
assets used by the Initial Purchaser or such holder to acquire or hold the Notes
(or by any beneficial owner with an interest in such Notes) constitutes the
assets of any Plan or (ii) its acquisition, holding and disposition of the Notes
will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code or a violation of any applicable Similar Laws.
For this purpose, “Plan” means an employee benefit plan that is subject to Title
I of ERISA, a plan or individual retirement account that is subject to
Section 4975 of the Code or any entity whose underlying assets include the
assets of any such employee benefit plan, plan or individual retirement account
by reason of such employee benefit plan’s, plan’s or individual retirement
account’s investment in such entity. “Similar Laws” means the provisions under
any federal, state, local, non-U.S. laws or regulations that are similar to
Title I of ERISA or Section 4975 of the Code.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors, jointly
and severally, further covenants and agrees with each Initial Purchaser as
follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not

 

18



--------------------------------------------------------------------------------

amend or supplement the Final Offering Memorandum prior to the Closing Date
unless the Representative shall previously have been furnished a copy of the
proposed amendment or supplement at least two business days prior to the
proposed use or filing, and shall not have objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representative a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representative reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3
hereof), file with the Commission and furnish at their own expense to the
Initial Purchasers, amendments or supplements to the Final Offering Memorandum
so that the statements in the Final Offering Memorandum as so amended or
supplemented will not, in the light of the circumstances at the Closing Date and
at the time of sale of Securities, be misleading or so that the Final Offering
Memorandum, as amended or supplemented, will comply with all applicable law.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall

 

19



--------------------------------------------------------------------------------

comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities.
None of the Company or any of the Guarantors shall be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Representative promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Company
and the Guarantors shall use its best efforts to obtain the withdrawal thereof
at the earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when the Company
is not subject to Section 13 or 15 of the Exchange Act, for the benefit of
holders and beneficial owners from time to time of the Securities, the Company
shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities, to the extent not available
on the Commission’s EDGAR filing system, information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
120 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Initial Purchasers, in
each case, to the extent not available on the Commission’s EDGAR filing system
or any replacement therefor within

 

20



--------------------------------------------------------------------------------

the time periods specified by the Commission’s rules and regulations under
Section 13 or 15 of the Exchange Act: (i) as soon as practicable after the end
of each fiscal year, copies of the Annual Report of the Company containing the
balance sheet of the Company as of the close of such fiscal year and statements
of income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission, the Financial Industry Regulatory Authority (“FINRA”) or any
securities exchange; and (iii) as soon as available, copies of any report or
communication of the Company mailed generally to holders of its capital stock or
debt securities (including the holders of the Securities).

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

(l) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes that constitute
“restricted securities” under Rule 144 under the Securities Act that have been
reacquired by any of them.

(m) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative, on behalf of the several Initial Purchasers, may, in its
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

 

21



--------------------------------------------------------------------------------

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors, jointly
and severally, agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations under this Agreement, the Indenture and
the Registration Rights Agreement, and in connection with the transactions
contemplated hereby and thereby, including, without limitation, (i) all expenses
incident to the issuance and delivery of the Securities (including all printing
and engraving costs), (ii) all necessary issue, transfer and other stamp taxes
in connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Pricing Disclosure Package
and the Final Offering Memorandum (including financial statements and exhibits),
and all amendments and supplements thereto, and the Transaction Documents,
(v) all filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by FINRA, if any, of the
terms of the sale of the Securities or the Exchange Securities, (ix) all fees
and expenses (including reasonable fees and expenses of counsel) of the Company
and the Guarantors in connection with approval of the Securities by the
Depositary for “book-entry” transfer, and the performance by the Company and the
Guarantors of their respective other obligations under this Agreement and
(x) all expenses incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation. Except as
provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from PricewaterhouseCoopers, the independent registered
public accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial

 

22



--------------------------------------------------------------------------------

Purchasers, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 3 days prior to the Closing Date.

(b) Independent Petroleum Consultants’ Letter. On the date hereof, the
Representative shall have received from Ryder Scott Company L.P., independent
petroleum consultants with respect to the Company and its subsidiaries, a letter
dated the date hereof addressed to the Initial Purchasers covering the reserve
information included in or incorporated by reference in the Pricing Disclosure
Package and other customary information, the form of which is attached as
Exhibit B. In addition, on the Closing Date, the Initial Purchasers shall have
received from such independent petroleum consultants a “bring-down letter” dated
the Closing Date addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to the immediately
preceding sentence, except that it shall cover the reserve information included
or incorporated by reference in the Final Offering Memorandum and any amendment
or supplement thereto.

(c) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.

(d) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Conner & Winters, LLP,
outside counsel for the Company, dated as of such Closing Date, the form of
which is attached as Exhibit C.

(e) Opinion of General Counsel for the Company. On the Closing Date, the Initial
Purchasers shall have received the favorable opinion of Mark E. Schell, General
Counsel for the Company, dated as of such Closing Date, the form of which is
attached as Exhibit D.

(f) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

 

23



--------------------------------------------------------------------------------

(g) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(c)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors, set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements hereunder and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date.

(h) Indenture; Registration Rights Agreement. The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof. The Company and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.

(i) Credit Facility Consent. On the Closing Date, the Credit Facility Consent
shall be in full force and effect.

(j) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of

 

24



--------------------------------------------------------------------------------

any party to any other party, except that Sections 4, 6, 8 and 9 hereof shall at
all times be effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of
either of the Company or any Guarantor to perform any agreement herein or to
comply with any provision hereof, the Company agrees to reimburse the Initial
Purchasers but not any defaulting Initial Purchasers under Section 17 in the
case that this Agreement is terminated pursuant to Section 17, severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchasers in connection with the proposed purchase and the
offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and Each of the Company and the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF,

 

25



--------------------------------------------------------------------------------

AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS
PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, BEFORE
THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT IS [IN THE CASE OF
RULE 144A NOTES: ONE YEAR] [IN THE CASE OF REGULATION S NOTES: 40 DAYS] AFTER
THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE
COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY OR ITS SUBSIDIARIES,
(B) UNDER A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE UNDER
RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) UNDER OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2),
(3) OR (7) UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR
ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR
FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (F) UNDER ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S
RIGHT BEFORE ANY SUCH OFFER, SALE OR TRANSFER UNDER CLAUSES (C), (D), (E) OR
(F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED ON THE
REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company or the Guarantors for any losses, damages
or liabilities suffered or incurred by the Compa-

 

26



--------------------------------------------------------------------------------

ny or the Guarantors including any losses, damages or liabilities under the
Securities Act, arising from or relating to any resale or transfer of any
Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact, in
each case, necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or (ii) in whole
or in part upon any inaccuracy in the representations and warranties of the
Company or the Guarantors contained herein; or (iii) in whole or in part upon
any failure of the Company or the Guarantors to perform their respective
obligations hereunder or under law; or (iv) any act or failure to act or any
alleged act or failure to act by any Initial Purchaser in connection with, or
relating in any manner to, the offering contemplated hereby, and which is
included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) above,
provided that the Company and the Guarantors shall not be liable under this
clause (iv) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its gross negligence or
willful misconduct; and to reimburse each Initial Purchaser and each such
affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by Merrill
Lynch) as such expenses are reasonably incurred by such Initial Purchaser or
such affiliate, director, officer, employee or controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply, with respect to an Initial
Purchaser, to any loss, claim, damage, liability or expense to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the
Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company or the Guarantors may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless each of the
Company and the

 

27



--------------------------------------------------------------------------------

Guarantors and their respective directors and officers and each person, if any,
who controls the Company or any Guarantor within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company, any Guarantor or any such director, officer
or controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by any Initial Purchaser through the Representative expressly for use
therein; and to reimburse the Company, the Guarantors and each such director,
officer or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. Each of the Company and
the Guarantors hereby acknowledges that the only information that the Initial
Purchasers through the Representative have furnished to the Company expressly
for use in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto) are the statements set forth in the second
and third sentences of the seventh paragraph and the tenth and eleventh
paragraphs under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both

 

28



--------------------------------------------------------------------------------

the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (other than local
counsel), reasonably approved by the indemnifying party or by Merrill Lynch (in
the case of counsel representing the Initial Purchasers or their related
persons), representing the indemnified parties who are parties to such action)
or (ii) the indemnifying party shall not have employed counsel satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of the action, in each of which cases the fees
and expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warran-

 

29



--------------------------------------------------------------------------------

ties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the offering of the
Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities. The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact or any such inaccurate or alleged
inaccurate representation or warranty relates to information supplied by the
Company and the Guarantors,, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, each officer of the Company and each
person, if any, who controls the Company or any Guarantor within the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company and the Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by

 

30



--------------------------------------------------------------------------------

the Commission or trading in securities generally on the NYSE shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on such stock exchange by the Commission or FINRA; (ii) a general
banking moratorium shall have been declared by any of federal or New York
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; or
(iv) in the judgment of the Representative there shall have occurred any
Material Adverse Change. Any termination pursuant to this Section 10 shall be
without liability on the part of (i) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company or the Guarantors or (iii) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: Legal Department

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 701-5800

Attention: Richard D. Truesdell, Jr.

If to the Company or the Guarantors:

 

31



--------------------------------------------------------------------------------

Unit Corporation

7130 South Lewis

Suite 1000

Tulsa, OK 74136

Facsimile: (918) 493-7711

Attention: David Merrill, Chief Financial Officer and Treasurer, with a copy to
Mark Schell, Senior Vice President, General Counsel and Secretary

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch on behalf of the Initial
Purchasers, and any such action taken by Merrill Lynch shall be binding upon the
Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding, as
to which such jurisdiction is non-exclusive) of the Specified Courts in any
Related Proceeding. Service of any process, summons, notice or document by mail
to such party’s address set forth above shall be effective service of process
for any Related Proceeding brought in any Specified Court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to

 

32



--------------------------------------------------------------------------------

plead or claim in any Specified Court that any Related Proceeding brought in any
Specified Court has been brought in an inconvenient forum.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that dif-

 

33



--------------------------------------------------------------------------------

fer from those of the Company and the Guarantors, and the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
fiduciary or advisory relationship; and (v) the Initial Purchasers have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby, and the Company and the Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

Very truly yours,

 

UNIT CORPORATION By:       /s/ Mark E. Schell   Name:   Mark E. Schell   Title:
    Senior Vice President

 

THE “GUARANTORS”:

 

UNIT DRILLING COMPANY

UNIT PETROLEUM COMPANY

UNIT TEXAS COMPANY

UNIT DRILLING AND EXPLORATION

    COMPANY

PETROLEUM SUPPLY COMPANY

By:       /s/ Mark E. Schell   Name:   Mark E. Schell   Title:     Senior Vice
President

 

UNIT DRILLING USA COLOMBIA, L.L.C.

UNIT DRILLING COLOMBIA, L.L.C.

UNIT TEXAS DRILLING, L.L.C.

PRESTON COUNTY GAS GATHERING, L.L.C.

SUPERIOR PIPELINE COMPANY, L.L.C.

SUPERIOR PIPELINE TEXAS, L.L.C.

SUPERIOR APPALACHIAN PIPELINE, L.L.C.

By:       /s/ Mark E. Schell   Name:   Mark E. Schell   Title:     Manager

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

By:    

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

  By:  

/s/ Adam Cady

    Adam Cady, Managing Director

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount  of
Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 160,000,000   

BMO Capital Markets Corp.

     100,000,000   

Banco Bilbao Vizcaya Arentaria, S.A.

     27,000,000   

Bosc, Inc.

     27,000,000   

Comerica Securities, Inc.

     24,000,000   

Credit Agricole Securities (USA) Inc.

     24,000,000   

Wells Fargo Securities, LLC

     24,000,000   

CIBC World Markets Corp.

     14,000,000   

Total

   $ 400,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

 

PRICING SUPPLEMENT   CONFIDENTIAL

US$400,000,000

UNIT CORPORATION

6 5/8% Senior Subordinated Notes due 2021

July 12, 2012

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated July 12, 2012. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used but not defined in this Pricing Supplement have the
respective meanings ascribed to them in the Preliminary Offering Memorandum.

Terms Applicable to the 6 5/8% Senior Subordinated Notes due 2021

 

Issuer:

Unit Corporation (the “Company”)

 

Guarantees:

Each of the Company’s existing and future domestic restricted subsidiaries will
jointly and severally, fully and unconditionally, guarantee, on a senior
subordinated basis, the Company’s obligations under the Notes and all
obligations under the Indenture.

 

Principal Amount:

$400,000,000

 

Gross Proceeds:

$395,000,000

 

Use of Proceeds

To partially fund the acquisition of certain oil and gas assets in western
Oklahoma and the Texas Panhandle and to pay related costs and expenses. Any
remaining proceeds will be used for general corporate purposes.

 

Title of Securities:

6 5/8% Senior Subordinated Notes due 2021 (the “Notes”)

 

Final Maturity Date:

May 15, 2021

 

Benchmark:

3.625% UST due 2/15/21

 

Price to Public:

98.750%, plus accrued interest from May 15, 2012

 

Coupon:

6.625%

 

Yield to Maturity:

6.814%

 

Interest Payment Dates:

Semi-annually in arrears on each May 15 and November 15, beginning on
November 15, 2012

 

Record Dates:

Each May 1 and November 1 immediately preceding the related interest payment
dates

 

A-1



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated July 12, 2012

 

 

Optional Redemption:

On and after May 15, 2016, the Company may redeem all or, from time to time, a
part of the Notes, at the following redemption prices (expressed as a percentage
of principal amount) plus accrued and unpaid interest on the Notes, if any, to
the redemption date, if redeemed during the twelve-month period beginning on
May 15 of the years indicated below:

 

   

Year

  

Percentage

       

2016

     103.313 %     

2017

     102.208 %     

2018

     101.104 %     

2019 and thereafter

     100.000 %   

 

  In addition, at any time before May 15, 2016, the Company may redeem the
Notes, in whole or in part, at a redemption price equal to 100% of the principal
amount thereof plus the Applicable Premium plus accrued and unpaid interest, if
any, to the redemption date.

 

Optional Redemption with Equity Proceeds:

Up to 35% at 106.625% prior to May 15, 2014

 

Correction to the Special Mandatory Redemption:

The terms of the special mandatory redemption have been corrected from those set
forth in the Preliminary Offering Memorandum dated July 12, 2012. The corrected
terms will be:

 

  If the Acquisition is not consummated on or before November 30, 2012 or if,
before that date, the Acquisition Agreement is terminated, the Company must
redeem all of the Notes on the Special Mandatory Redemption Date at a redemption
price equal to (x) if the Special Mandatory Redemption Date occurs on or before
September 30, 2012, 98.750% of the aggregate principal amount of the Notes being
redeemed or (y) if the Special Mandatory Redemption Date occurs after
September 30, 2012, 99.750% of the aggregate principal amount of the Notes being
redeemed, in each case, plus accrued and unpaid interest to, but excluding, the
Special Mandatory Redemption Date. The “Special Mandatory Redemption Date” means
the earlier to occur of (1) December 7, 2012 or (2) the 5th business day
following the termination of the Acquisition Agreement for any reason.

 

Change of Control:

Put at 101% of the principal amount of the Notes plus accrued and unpaid
interest

 

Joint Book-Running Managers:

Merrill Lynch, Pierce, Fenner & Smith

                        Incorporated

  BMO Capital Markets Corp.

 

Co-Managers:

Banco Bilbao Vizcaya Argentaria, S.A.

  Bosc, Inc.

  Comerica Securities, Inc.

  Credit Agricole Securities (USA) Inc.

  Wells Fargo Securities, LLC

  CIBC World Markets Corp.

 

Trade Date:

July 12, 2012

 

Settlement Date:

July 24, 2012 (T+8 business days)

 

Denominations:

$2,000 and integral multiples of $1,000 in excess of $2,000

 

A-2



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated July 12, 2012

 

 

CUSIP/ISIN for Rule 144A Note:

909218 AC3 / US909218AC30

 

CUSIP/ISIN for Regulation S Note:

U90931 AA1 / USU90931AA14

 

Distribution:

144A and Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Reserve Letter

This letter, which is written at the request of Unit Corporation (“the
Company”), is being delivered to the Initial Purchasers pursuant to the terms of
a purchase agreement between Unit Corporation (the “Company”) and the Initial
Purchasers relating to the offering of $400 million aggregate principal amount
of the Company’s senior subordinated notes due 2021, which are being offered by
the Company pursuant to the Offering Memorandum dated July 12, 2012 (the
“Offering Memorandum”). Our report letter dated as of December 31, 2011 to the
Company presented the Company’s estimates of Proved Reserves, attributable to
interests of the Company as of December 31, 2011 (the “2011 Report”). In
addition, we also delivered previous reports to the Company for the years ended
December 31, 2010, 2009 and 2008 (the “Previous Reports”). The 2011 Report and
the Previous Reports are collectively referred to in this letter as the
“Reports.”

In connection with the foregoing, we hereby inform you as follows:

 

  1. As of the date of this letter and as of the date of the Reports, we are and
were independent reserve engineers with respect to the Company as provided in
the standards pertaining to the estimating and auditing of oil and gas reserve
information promulgated by the Society of Petroleum Engineers (the “SPE”).
Neither we, nor to our knowledge, any of our employees, officers or directors,
own interests in the oil and gas properties included in the Reports. We have not
been employed by the Company on a contingent basis.

 

  2. All terms used in this letter, where applicable, conform to the definitions
set forth in Rule 4–10 of Regulation S–X promulgated by the SEC, relative to the
2008 Report and to the definitions and disclosure guidelines of the United
States Securities and Exchange Commission (SEC) contained in Title 17, Code of
Federal Regulations, Modernization of Oil and Gas Reporting, Final Rule released
January 14, 2009, in the Federal Register (SEC regulations) for the 2009, 2010
and 2011 Reports.

 

  3. Based on our review, including the data, technical processes and
interpretations presented by Unit, it is our opinion that the overall procedures
and methodologies utilized by Unit in preparing their estimates of the proved
reserves presented in the Reports comply with the SEC regulations in effect at
the time of the estimate and that the overall proved reserves for the reviewed
properties (Ryder Scott reviewed approximately 70 percent of the total proved
BOE) as estimated by Unit are, in the aggregate, reasonable within the
established audit tolerance guidelines of 10 percent as set forth in the SPE
auditing standards.

 

  4. Nothing has come to our attention that would lead us to believe that any
disclosures, statements or references in the Offering Memorandum to the
Company’s Proved Reserves included in the Reports are inaccurate or inconsistent
with the Reports in any material respect.

 

  5. The engineering projections included in the 2011 Report were based on the
latest available production data, the majority through September, 2011. Although
we were not requested to review subsequent data concerning either the
performance of the wells or field operations, no additional information has been
brought to our attention that would lead us to believe that there would be a
material change in the estimated Proved Reserves attributable to the Company’s
interests reflected in the 2011 Report.

 

B-1



--------------------------------------------------------------------------------

  6. You may rely upon our Reports in the same manner as if such reports were
addressed to you providing that the reports are considered in their entirety
including the discussion on reserves definitions and guidelines.

We hereby consent to the references to our firm and the use of the Reports as
set forth in the Offering Memorandum. This letter is solely for the information
of the addressees and to assist the addressees in documenting their
investigations in connection with the offering of the securities covered by the
Offering Memorandum.

 

Very truly yours,

RYDER SCOTT COMPANY, L.P.

TBPE Firm Registration No. F-1580

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of opinion of counsel for the Company to be delivered pursuant to

Section 5(d) of the Purchase Agreement

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(ii) The Company has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Pricing
Disclosure Package and the Final Offering Memorandum; and the Company has the
corporate power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party.

(iii) The Company is duly qualified as a foreign corporation to transact
business and is in good standing in those jurisdictions on a schedule or exhibit
to such opinion.

(iv) Each Guarantor has been duly incorporated or formed, as applicable, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the laws of the jurisdiction of its incorporation or
formation, has the corporate or limited liability company, as applicable, power
and authority to own, lease and operate its properties and to conduct its
business as described in the Pricing Disclosure Package and the Final Offering
Memorandum and to enter into and perform its obligations under the Transaction
Documents to which it is a party. To the best knowledge of such counsel, each
Guarantor is duly qualified as a foreign corporation to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions where the failure to so qualify or to be
in good standing would not, individually or in the aggregate, result in a
Material Adverse Change.

(v) All of the issued and outstanding capital stock of each corporate Guarantor
has been duly authorized and validly issued, is fully paid and non-assessable
and is owned by the Company, directly or through subsidiaries, free and clear of
any security interest, mortgage, pledge, lien, encumbrance or, to the best
knowledge of such counsel, any pending or threatened claim.

(vi) All of the issued and outstanding limited liability company interest of
each limited liability company Guarantor has been duly authorized and validly
issued and is owned by the Company, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance or, to the
best knowledge of such counsel, any pending or threatened claim.

(vii) No stockholder of the Company or any other person has any preemptive
right, right of first refusal or other similar right to subscribe for or
purchase securities of the Company arising (i) by operation of the charter or
by-laws of the Company or the General Corporation Law of the State of Delaware
or (ii) to the best knowledge of such counsel, otherwise.

(viii) The Purchase Agreement has been duly authorized, executed and delivered
by the Company and each Guarantor.

 

C-1



--------------------------------------------------------------------------------

(ix) The Registration Rights Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company and the
Guarantors, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and except
as rights to indemnification or contribution may be limited by applicable law.
The DTC Agreement has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(x) The Indenture has been duly authorized, executed and delivered by the
Company and each Guarantor and (assuming the due authorization, execution and
delivery thereof by the Trustee) is a valid and binding agreement of the Company
and each Guarantor, enforceable against the Company and each Guarantor in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(xi) The Notes are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to the Purchase
Agreement and the Indenture and, when executed by the Company and authenticated
by the Trustee in the manner provided in the Indenture (assuming the due
authorization, execution and delivery of the Indenture by the Trustee) and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting enforcement of the rights and remedies of
creditors or by general equitable principles and will be entitled to the
benefits of the Indenture.

(xii) The Exchange Notes have been duly and validly authorized for issuance by
the Company, and when issued and authenticated in accordance with the terms of
the Existing Indenture, the Registration Rights Agreement and the Exchange
Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, or similar laws relating to or affecting enforcement
of the rights and remedies of creditors or by general principles of equity and
will be entitled to the benefits of the Indenture.

(xiii) The Guarantees of the Notes are, and the Guarantees of the Exchange
Notes, when issued will be, in the respective forms contemplated by the
Indenture and the Existing Indenture, as applicable, and the Guarantees of the
Notes have been duly authorized for issuance pursuant to the Purchase Agreement
and the Indenture. The Guarantees of the Notes have been duly executed by each
of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture (assuming the due authorization, execution and
delivery of the Indenture by the Trustee) and delivered against payment of the
purchase price therefor, will

 

C-2



--------------------------------------------------------------------------------

constitute valid and binding agreements of the Guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture. The Guarantees of the Exchange Notes have been duly authorized for
issuance pursuant to the Purchase Agreement and the Existing Indenture and, upon
issuance of the Exchange Notes (assuming due execution and delivery), will
constitute valid and binding agreements of the Guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Existing Indenture.

(xiv) The Transaction Documents conform in all material respects to the
descriptions thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum.

(xv) The documents filed pursuant the Exchange Act incorporated by reference in
the Pricing Disclosure Package and the Final Offering Memorandum (other than the
financial statements or other financial data derived therefrom, estimated oil
and natural gas reserve estimations and related calculations, and assessments of
or reports on the effectiveness of internal control over financial reporting
included therein, as to which no opinion need be rendered), when they were filed
with the Commission, complied as to form in all material respects with the
requirements of the Exchange Act.

(xvi) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of Other Indebtedness,” “Description
of the Notes,” “Material United States Federal Income Tax Consequences” and
“Transfer Restrictions,” insofar as such statements constitute matters of law,
summaries of legal matters, the Company’s charter or by-law provisions,
documents or legal proceedings, or legal conclusions, have been reviewed by such
counsel and fairly present and summarize, in all material respects, the matters
referred to therein.

(xvii) No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
other than those that have been obtained is required for the execution, delivery
and performance of the Transaction Documents, other than the Purchase and Sale
Agreement, by the Company and the Guarantors to the extent a party thereto, or
the issuance and delivery of the Securities or the Exchange Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Pricing Disclosure Package and the Final Offering Memorandum, except as required
under the Exchange Act and such as have been obtained or made by the Company and
are in full force and effect under the Securities Act, applicable state
securities or blue sky laws and except such as may be re-

 

C-3



--------------------------------------------------------------------------------

quired by federal and state securities laws with respect to the obligations of
the Company and the Guarantors under the Registration Rights Agreement.

(xviii) The execution and delivery of the Transaction Documents, other than the
Purchase and Sale Agreement, by the Company and the Guarantors and the
performance by the Company and the Guarantors to the extent a party thereto of
their obligations thereunder (other than performance under the indemnification
sections of the Purchase Agreement and Registration Rights Agreement, as to
which no opinion need be rendered): (i) have been duly authorized by all
necessary corporate or limited liability company action on the part of the
Company and the Guarantors, as applicable; (ii) will not result in any violation
of the provisions of the charter, by-laws or similar organizational document of
the Company or any Guarantor; (iii) will not constitute a material Default or a
Debt Repayment Triggering Event under, or result in the creation or imposition
of any material lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, the Existing Indenture, the
Senior Credit Agreement or any other material Existing Instrument listed on
Schedule B attached hereto; or (iv) will not result in any violation of any law
or administrative regulation applicable to the Company or any of its
subsidiaries which in such counsel’s experience would normally apply to
transactions of the type contemplated by the Transaction Documents or any
administrative or court decree known to such counsel applicable to the Company
or any of its subsidiaries.

(xix) Neither the Company nor any Guarantor is, and after receipt of payment for
the Securities will be, an “investment company” within the meaning of Investment
Company Act.

(xx) To the best knowledge of such counsel, neither the Company nor any
Guarantor is in violation of its charter, by-laws or similar organizational
document or any law or administrative regulation applicable to the Company or
any Guarantor which in such counsel’s experience would normally apply to
transactions of the type contemplated by the Transaction Documents or any
administrative or court decree known to such counsel applicable to the Company
or any Guarantor or is in Default in the performance or observance of any
obligation, agreement, covenant or condition contained in any material Existing
Instrument listed on Schedule B attached hereto, except in each such case for
such violations or Defaults as would not, individually or in the aggregate,
result in a Material Adverse Change.

(xxi) To the best knowledge of such counsel and except as disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum, there are no
pending actions, suits or proceedings against or affecting the Company, the
Guarantors or any of their respective subsidiaries, if determined adversely to
the Company, the Guarantors or any of their respective subsidiaries, would
individually or in the aggregate result in a Material Adverse Change, or would
materially and adversely affect the ability of the Company or the Guarantors to
perform their obligations under the Indenture, this Agreement, the Registration
Rights Agreement or the Existing Indenture, or which are otherwise material in
the context of the sale of the Securities; and, to such counsel’s knowledge, no
such actions, suits or proceedings are threatened or contemplated.

(xxii) Assuming the accuracy of the representations and warranties of the
Company, the Guarantors and the Initial Purchasers, and compliance with the
covenants, contained herein, no registration of the Notes or the Guarantees
under the Securities Act, and no qualification of an indenture under the Trust
Indenture Act with respect thereto, is required in connection with the

 

C-4



--------------------------------------------------------------------------------

purchase of the Securities by the Initial Purchasers or the initial resale of
the Securities by the Initial Purchasers to Qualified Institutional Buyers in
the manner contemplated by this Agreement and the Pricing Disclosure Package and
the Final Offering Memorandum other than any registration or qualification that
may be required in connection with the Exchange Offer contemplated by the
Pricing Disclosure Package and the Final Offering Memorandum or in connection
with the Registration Rights Agreement. Such counsel need express no opinion,
however, as to when or under what circumstances any Initial Notes initially sold
by the Initial Purchasers may be reoffered or resold.

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the State of New York or the federal law
of the United States, to the extent they deem proper and specified in such
opinion, upon the opinion (which shall be dated the Closing Date shall be
satisfactory in form and substance to the Initial Purchasers, shall expressly
state that the Initial Purchasers may rely on such opinion as if it were
addressed to them and shall be furnished to the Initial Purchasers) of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; provided, however, that such
counsel shall further state that they believe that they and the Initial
Purchasers are justified in relying upon such opinion of other counsel, and as
to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials.

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company, representatives of the
independent registered public accountants for the Company and with
representatives of the Initial Purchasers at which the contents of the Pricing
Disclosure Package and the Final Offering Memorandum and related matters were
discussed and, although such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the Final Offering Memorandum
(other than as specified above in paragraph (xvi) of such counsel’s opinion), on
the basis of the foregoing, nothing has come to their attention which would lead
them to believe that the Pricing Disclosure Package, as of the Time of Sale, or
that the Final Offering Memorandum, as of its date or at the Closing Date,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (it
being understood that such counsel need express no belief as to the content of
the financial statements or other financial data derived therefrom, estimated
oil and natural gas reserve estimations and related calculations, and
assessments of or reports on the effectiveness of internal control over
financial reporting included or incorporated by reference in the Pricing
Disclosure Package or the Final Offering Memorandum or any amendments or
supplements thereto).

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

Form of Opinion of General Counsel for the Company

Opinion of General Counsel for the Company to be delivered pursuant to
Section 5(e) of the Purchase Agreement.

[UNIT CORPORATION LETTERHEAD]

July     , 2012

MERRILL LYNCH, PIERCE, FENNER & SMITH

                    INCORPORATED

    As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

I am General Counsel of Unit Corporation, a Delaware corporation (the
“Company”), and of Unit Drilling Company, an Oklahoma corporation, Unit
Petroleum Company, an Oklahoma corporation, Superior Pipeline Company, L.L.C.,
an Oklahoma limited liability company, Unit Texas Drilling, L.L.C., an Oklahoma
limited liability company, Unit Drilling USA Colombia, L.L.C., a Delaware
limited liability company, Unit Drilling Colombia, L.L.C., a Delaware limited
liability company, Unit Texas Company, an Oklahoma corporation, Superior
Pipeline Texas, L.L.C., an Oklahoma limited liability company, Superior
Appalachian Pipeline, L.L.C., an Oklahoma limited liability company, Unit
Drilling and Exploration Company, a Delaware corporation, Petroleum Supply
Company, an Oklahoma corporation, and Preston County Gas Gathering, L.L.C., a
Delaware limited liability company (together, the “Guarantors”), and have acted
as counsel to the Company and the Guarantors in connection with the sale on the
date hereof of $400,000,000 aggregate principal amount of 6 5/8% Senior
Subordinated Notes due 2021 of the Company to the Initial Purchasers named in
Schedule A to that certain Purchase Agreement, dated as of July 12, 2012 (the
“Purchase Agreement”), among the Company, the Guarantors and you as the
Representative of the Initial Purchasers. Capitalized terms used but not defined
herein have the definitions ascribed to such terms in the Purchase Agreement.

This opinion is furnished to the Initial Purchasers pursuant to Section 6(e) of
the Purchase Agreement. Except as otherwise provided herein, capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement.

In connection with this opinion, I or other attorneys acting under my
supervision have (i) investigated such questions of law, (ii) examined such
corporate documents and records of the Company and the Guarantors and
certificates of public officials, and (iii) received such informa-

 

D-1



--------------------------------------------------------------------------------

tion from officers and representatives of the Company and the Guarantors and
made such investigations as I or other attorneys under my supervision have
deemed necessary or appropriate for the purposes of this opinion. I have not,
nor have other attorneys under my supervision, made any independent
investigation or review of the records of any court, arbitrator, or governmental
authority affecting any person, and no inference as to my knowledge thereof
shall be drawn from the fact of my representation of any party or otherwise.

Based upon and subject to the foregoing and the other qualifications,
limitations, and assumptions set forth below and upon such other matters as I
have deemed appropriate, I am of the opinion that the Company and each Guarantor
possess such valid and current licenses, certificates, authorizations or permits
issued by the appropriate state, federal or foreign regulatory agencies or
bodies necessary to conduct their respective businesses, and none of the Company
nor any Guarantor has received any notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such license,
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.

I am a member of the bar of the State of Oklahoma. My opinion expressed above is
limited to the laws of the State of Oklahoma, and I do not express any opinion
herein concerning the laws of any other jurisdiction.

This opinion speaks as of its date, and I undertake no, and hereby expressly
disclaim any, duty to advise you as to changes of fact or law coming to my
attention after the date hereof.

This opinion is rendered to you pursuant to the Purchase Agreement, is for the
sole benefit of, and may only be relied upon by, you and the other Initial
Purchasers and your counsel, and is not to be quoted in whole or in part or
otherwise referred to, nor is it to be filed with or delivered or communicated
to any government agency or any other person, without my prior written consent.

 

Very truly yours,

Mark E. Schell

General Counsel of the Company and

each of the Guarantors

 

D-2



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Terms used above have the meanings assigned to them in Regulation S under the
Securities Act.

 

I-1